Citation Nr: 0215672	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-19 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The appellant is the widow of a person who is not shown to 
have served on active duty.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 determination from the 
Manila, Republic of the Philippines VA Regional Office (RO).  
A notice of disagreement was received in March 2000, a 
statement of the case was issued in August 2000, and a 
substantive appeal was received in September 2000.


FINDING OF FACT

It is certified that the appellant's spouse had no recognized 
active duty service.


CONCLUSION OF LAW

The appellant's deceased spouse is not a "veteran" for 
purposes of entitlement to VA benefits.  38 U.S.C.A. §§ 101, 
107, 5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 3.1, 3.8, 
3.9, 3.203 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's spouse died on November [redacted], 1992.

A review of the claims folder reveals that, in December 1953, 
the Adjutant General determined that the appellant's husband 
had no service in the Army of the United States nor was he a 
member of the Commonwealth Army in the service of the Armed 
Forces of the United States.  

This determination also noted that military status as a 
member of the Army of the United States, previously granted 
through alleged service with the 14th Infantry Regiment (PA), 
had been revoked.  

The appellant submitted an October 1945 incomplete Affidavit 
for Philippine Army Personnel and a Certification from 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjutant General, which show that her spouse served 
with "L" Co 11th Infantry from July to October 1945.  

The appellant also submitted WD AGO Form 53-55 (Enlisted 
Record and Report of Separation) and certificate of honorable 
discharge from the Army of the United States for her deceased 
spouse.  These documents note that the appellant's husband 
had service with Co C 1st Bn 14th Infantry Regt (PA) AUS.  

Upon receipt of this evidence, the RO requested 
reverification of service.  In April 2002 and May 2002, the 
service department responded that no change in the prior 
revocation of AUS status or prior negative certification was 
warranted.  In this regard, the Board notes that the WD AGO 
Form 53-55 and certificate of honorable discharge from the 
Army of the United States include notations that these are 
the original separation and discharge documents and they were 
superceded in the 1953 redetermination.  

A September 2002 memorandum for the file informs that the 
records of individuals who claim to have served in the 
Commonwealth Army of the Philippines inducted into the United 
States Armed Forces in the Far East (USAFFE) and those who 
claim to have served in the organized guerrilla forces are 
maintained by the U.S. Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN), St. Louis, Missouri.  The RO 
detailed the information provided to ARPERSCOM in an attempt 
to verify the reported service of the appellant's spouse.  

This document shows that the information provided by the RO 
to ARPERSCOM includes the same full name, service number, and 
date and place of birth for the appellant's spouse as those 
shown on documents received from the appellant.  This 
memorandum further notes that no new evidence has been 
provided, which is different from that which is noted above, 
against which another search for verification of service 
could be made.  See Sarmiento v. Brown, 7 Vet. App.  80, 85-
86 (1994).
Criteria

Where a qualified veteran's death was not service connected, 
a surviving spouse may be eligible for income based improved 
death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. §  
3.23.

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Service as a Philippine Scout, with certain exceptions, is 
included for pension, compensation, dependency and indemnity 
compensation and burial allowances.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts)), or the Commonwealth Army, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8.  Active 
service will be the period certified by the service 
department.  38 C.F.R. § 3.9(a) and (d).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (CAVC) has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the United States Armed Forces."  Manibog v. 
Brown, 8 Vet. App. 465 (1996).


Analysis

The service department has certified that the appellant's 
spouse had no service as a member of the Philippine 
Commonwealth Army, including as a guerrilla, in the service 
of the United States Armed Forces.  Specifically, ARPERCEN 
was provided accurate information regarding the appellant's 
spouse and has certified that he had no qualifying service.  

The Board is bound by the finding of the service department.  
Without qualifying service, the appellant's spouse is not a 
veteran and she is not entitled to VA benefits based on his 
being a veteran.  The law is dispositive, and the appellant's 
claim must be denied because of the absence of legal merit or 
entitlement under the law.  Sabonis v. West, 6 Vet. App. 426, 
430 (1994).

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002), was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620  (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R.  §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The liberalizing law and implementing 
regulations are applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308,  312-13 (1991).  

The law essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

As VA is bound by the determination of the service 
department, and there is nothing to indicate that further 
inquiries to the service department would yield verification 
of service which would establish entitlement to non-service-
connected death pension benefits, the Board finds that there 
is no reasonable possibility that further development of the 
claim for non-service-connected death pension benefits would 
establish entitlement to such benefits.  The Board therefore 
finds that further development on this issue is not 
warranted.  

Also, by a September 1999 letter from the RO, the appellant 
was notified that her spouse did not have the type of service 
required for non-service-connected death pension benefits.  
She was further notified that VA had no authority to amend or 
change the decision of the service department as to what type 
of service her husband had.  The appellant was informed of 
these same facts in the August 2000 statement of the case and 
June 2002 supplemental statement of the case.  In light of 
the foregoing, the Board finds that all development and 
notice requirements which would have a reasonable possibility 
of leading to substantiation of the appellant's claim have 
been undertaken by the RO.  The Board finds that the letter 
and intent of the notice and development requirements of the 
VCAA have been fulfilled in adjudicating the issue of basic 
eligibility for VA non-service-connected death pension 
benefits in the present case.


ORDER

Basic eligibility for VA non-service-connected death pension  
benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

